Citation Nr: 1307559	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  06-22 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hiatal hernia with gastroesophageal reflux (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

In June 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the claims file. 

In June 2008, the Board remanded this matter for further development.  After such development was completed and this matter was returned to the Board, the Veteran's claim was denied by way of an August 2009 Board decision.  Subsequently, the appellant filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending in the Court, in July 2010, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand (JMR), requesting that the Court vacate the Board's August 2009 decision and remand the claim.  A July 2010 Order of the Court granted the parties' joint motion, vacating the Board's August 2009 decision and remanding the claim to the Board for compliance with directives that were specified by the joint motion.  In November 2010, the Board remanded the claim for compliance with the Court's remand which directed compliance with the directives specified by the joint motion for remand. 

The Board notes that the Veteran was previously represented by a private attorney.  However, on several occasions in 2012, the Veteran submitted appropriate documentation to appoint Disabled American Veterans as his representative.  This change has been reflected on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the claim file, the Board finds that another remand is needed prior to deciding the claim. 

As noted in the November 2010 Board remand, in the August 2009 Joint Motion for Remand, the parties agreed that the Board failed to provide adequate reasons and bases for its August 2009 decision denying the Veteran's claim for service connection for a hiatal hernia with GERD.  Specifically, the parties agreed that the Board "did not analyze the credibility and probative value of . . .[the Veteran's] sworn statements that he has suffered from continuous symptoms of gastric disabilities since service."  The parties also agreed that the September 2008 VA medical examination was inadequate because the VA examiner failed to consider the Veteran's sworn statements regarding his continued symptomatology since service.  See, e.g., Board Hearing Transcript, June 2007 at 5-6; see also Form 9 Appeal, July 2006.  The RO was requested to obtain an addendum to the September 2008 VA examination wherein the examiner provided anew opinion which considered the Veteran's lay statements of continuity of symptomatology.

An addendum was obtained in March 2011.  In the addendum, the examiner opined that it is less likely than not that nay hiatal hernia or GERD disorder, and any other gastric disorder identified on the examination, is related to service.  Citing a psychology book she further stated that "[r]esearch has 'repeatedly shown that memory is spectacularly unreliable and malleable.  We routinely add or subtract people, details, setting and actions to and from our memories.  We conflate, invent and edit.'  Veterans 'enjoy no immunity form this tendency.'"  She made no comment addressing specifically the Veteran's lay statements. 

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

The opinion provided above does not comply with the order in the November 2010 Board's decision.  Indeed, the Board is very concerned about the degree to which the examiner unilaterally discarded such evidence without any discussion of the facts and circumstances of his particular medical history.  For this reason, and given that the Board's previous remand instructions were the result of an Order of the Court, the Board finds that this case must be remanded once again.  Given the opinion obtained in March 2011 the Board cannot be certain that an impartial opinion will be obtained from this examiner.  Therefore, the opinion requested must be obtained from a different examiner.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain a VA medical opinion to assess whether his hiatal hernia with GERD is attributable to his military service including his in-service treatment of mild gastroenteritis twice in April 1957, esophagitis in February 1968, and gastritis in March 1968.  The claims file should be provided to an examiner different than the one who offered an opinion in March 2011.  The claims file should be reviewed by the examiner and he/she should be given access to the Veteran's Virtual VA file.  Any evaluation, study, or test deemed necessary by the examiner should be accomplished, to include physical examination if deemed necessary, and any such results must be included in the examination report.  The examiner is requested to, among other things, obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to the medical probabilities that the Veteran currently suffers from a hiatal hernia with GERD that is traceable his military service.  The examiner is requested to consider all of the lay evidence of record including the Veteran's statements and testimony, and statements from family and friends, when rendering the opinion.  A complete rationale for any opinions expressed should be provided.  

2.  Thereafter, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After reviewing any newly submitted evidence and after undertaking any additional development deemed necessary, the issue on appeal should be readjudicated.  If any benefit sought on appeal is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  This matter should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



